Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-21 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Lance Jensen on 02/23/2022.
During the interview, Applicant's representative agreed to the following:
In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended) One or more non-transitory computer readable storage media storing instructions encoded thereon that, in response to being executed by one or more processors cause a system to perform operations comprising:


one or more real-world objects with semantic labels, wherein the map data corresponds to a scene surrounding [[the]] a current location of [[the]] a vehicle;


for [[each]] at least one angle in a plurality of angles originating at [[the]] a point of origin associated with the vehicle, selecting a point on [[an]] a first object from the map data, the point being closest to the point of origin along a line through the map data at the angle, the first object having a semantic label that fails to match a semantic label specified by [[the]] a filtering criterion;
rendering an image of a view from the point of origin based on the selected points; [[and]]
transmitting the generated image for display on a client device; and
overlaying the points of the first object over a second object, the second object being positioned between the first object and the point of origin and having a semantic label matching a semantic label specified in the filtering criterion, 
wherein the second object is shown in the generated image in a lighter shade than the first object.

2. (Currently Amended) The one or non-transitory computer readable storage media 

3. (Currently Amended) The one or non-transitory computer readable storage media 

4. (Currently Amended) The one or non-transitory computer readable storage media 

5. (Cancelled) 


6. (Currently Amended) The one or non-transitory computer readable storage media 
transmitting the generated image to a remote display device for displaying a video, the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves.

7. (Currently Amended) The one or non-transitory computer readable storage media 
dynamically updating the generated image as the autonomous vehicle moves.

8. (Currently Amended) A computer-implemented method comprising:


accessing map data from a map datastore, the map datastore storing metadata describing one or more real-world objects with semantic labels, wherein the map data corresponds to a scene surrounding [[the]] a current location of [[the]] a vehicle;


for [[each]] at least one angle in a plurality of angles originating at [[the]] a point of origin associated with the vehicle, selecting a point on [[an]] a first object from the map data, the point being closest to the point of origin along a line through the map data at the angle, the first object having a semantic label that fails to match a semantic label specified by [[the]] a filtering criterion;
rendering an image of a view from the point of origin based on the selected points; [[and]]
transmitting the generated image for display on a client device; and
overlaying the points of the first object over a second object, the second object being positioned between the first object and the point of origin and having a semantic label matching a semantic label specified in the filtering criterion, 
wherein the second object is shown in the generated image in a lighter shade than the first object.

9. (Original) The computer-implemented method of claim 8, wherein the filtering criterion identifies a type of real-world objects.

10. (Original) The computer-implemented method of claim 8, wherein the filtering criterion identifies a particular object in the map data.

11. (Original) The computer-implemented method of claim 8, wherein the generated image shows objects corresponding to unselected points as outlines.

12. (Cancelled) 


13. (Original) The computer-implemented method of claim 8, further comprising:
transmitting the generated image to a remote display device for displaying a video, the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves.

14. (Original) The computer-implemented method of claim 8, further comprising:
dynamically updating the generated image as the autonomous vehicle moves.

(Currently Amended) A computer system comprising:
one or more processors; and
one or more non-transitory computer readable storage media storing instructions encoded thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising:


accessing map data from a map datastore, the map datastore storing metadata describing one or more real-world objects with semantic labels, wherein the map data corresponds to a scene surrounding [[the]] a current location of [[the]] a vehicle;


for [[each]] at least one angle in a plurality of angles originating at [[the]] a point of origin associated with the vehicle, selecting a point on [[an]] a first object from the map data, the point being closest to the point of origin along a line through the map data at the angle, the first object having a semantic label that fails to match a semantic label specified by [[the]] a filtering criterion;
rendering an image of a view from the point of origin based on the selected points; [[and]]
transmitting the generated image for display on a client device; and
overlaying the points of the first object over a second object, the second object being positioned between the first object and the point of origin and having a semantic label matching a semantic label specified in the filtering criterion, 
wherein the second object is shown in the generated image in a lighter shade than the first object.

16. (Original) The computer system of claim 15, wherein the filtering criterion identifies a type of real-world objects.

(Original) The computer system of claim 15, wherein the filtering criterion identifies a particular object in the map data.

18. (Original) The computer system of claim 15, wherein the generated image shows objects corresponding to unselected points as outlines.

19. (Cancelled) 


20. (Previously Presented) The computer system of claim 15, wherein the operations further comprise:
transmitting the generated image to a remote display device for displaying a video, the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves.

21. (Previously Presented) The computer system of claim 15, wherein the operations further comprise:
dynamically updating the generated image as the autonomous vehicle moves.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 01/03/2022 (Pages 7-8 and 9 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663